Exhibit 10.43

 

EXECUTION VERSION

 

AMENDMENT NO. 12 TO LOAN FINANCING AND SERVICING AGREEMENT, dated as of December
21, 2018 (this “Amendment”), among Dunlap Funding LLC, a Delaware limited
liability company (the “Borrower”), Deutsche Bank AG, New York Branch, as
facility agent (the “Facility Agent”), each Lender party hereto (each, a
“Lender” and collectively, the “Lenders”), each Agent party hereto (each, an
“Agent” and collectively, the “Agents”) and Wells Fargo Bank, National
Association, as collateral agent and collateral custodian (the “Collateral
Agent”).

WHEREAS, the Borrower, the Collateral Agent, each Lender party thereto, each
Agent party thereto and the Facility Agent are party to the Loan Financing and
Servicing Agreement, dated as of December 2, 2014 (as amended, supplemented,
amended and restated and otherwise modified from time to time, the “Loan
Agreement”); and

WHEREAS, the Borrower, the Facility Agent, the Lenders, the Agents and the
Collateral Agent have agreed to amend the Loan Agreement in accordance with
Section 17.2 of the Loan Agreement and the terms and conditions set forth
herein.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.1.            Defined Terms. Terms used but not defined herein have
the respective meanings given to such terms in the Loan Agreement.

ARTICLE II


Amendment

SECTION 2.1.            As of the date of this Amendment, the Loan Agreement is
hereby amended by deleting the definition of “Revolving Period” in its entirety
and inserting the following in lieu thereof:

“Revolving Period” means the period of time starting on the Effective Date and
ending on the earliest to occur of (i) February 19, 2019 or, if such date is
extended pursuant to Section 2.6, the date mutually agreed upon by the Borrower
and each Agent, (ii) the date on which the Facility Amount is terminated in full
pursuant to Section 2.5 or (iii) the occurrence of a Facility Termination Event.



 

 



ARTICLE III


Conditions to Effectiveness

SECTION 3.1.            This Amendment shall become effective as of the date
first written above upon:

(a)       the execution and delivery of this Amendment by each party hereto; and

(b)      the payment in full of all fees (including reasonable fees and
out-of-pocket, documented expenses of counsel) due to the Lenders on or prior to
the effective date of this Amendment.

ARTICLE IV


Representations and Warranties

SECTION 4.1.            The Borrower hereby represents and warrants to the
Facility Agent that, as of the date first written above, (i) no Facility
Termination Event or Unmatured Facility Termination Event has occurred and is
continuing and (ii) the representations and warranties of the Borrower contained
in the Loan Agreement are true and correct in all material respects on and as of
such day (other than any representation and warranty that is made as of a
specific date).

ARTICLE V


Miscellaneous

SECTION 5.1.            Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 5.2.            Severability Clause. In case any provision in this
Amendment shall be invalid, illegal or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

SECTION 5.3.            Ratification. Except as expressly amended and waived
hereby, the Loan Agreement is in all respects ratified and confirmed and all the
terms, conditions and provisions thereof shall remain in full force and effect.

SECTION 5.4.            Counterparts. The parties hereto may sign one or more
copies of this Amendment in counterparts, all of which together shall constitute
one and the same agreement. Delivery of an executed signature page of this
Amendment by facsimile or email transmission shall be effective as delivery of a
manually executed counterpart hereof.



 2 

 



SECTION 5.5.            Headings. The headings of the Articles and Sections in
this Amendment are for convenience of reference only and shall not be deemed to
alter or affect the meaning or interpretation of any provisions hereof.

[Signature pages follow]

 

 3 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

  DUNLAP FUNDING LLC, as Borrower                 By:  /s/ William Goebel      
Name: William Goebel       Title: Chief Financial Officer  



 



[Twelfth Amendment to LFSA]

 

 

 

 



  DEUTSCHE BANK AG, NEW YORK
BRANCH, as Facility Agent                     By: /s/ Amit Patel       Name:
Amit Patel       Title: Director                     By:  /s/ Brendon Girardi  
    Name: Brendon Girardi       Title: Director  

 

[Twelfth Amendment to LFSA]

 

 

 



  WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Collateral Agent and as
Collateral Custodian                     By: /s/ Philip Dean       Name: Philip
Dean       Title: Vice President  

 

[Twelfth Amendment to LFSA]

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK

BRANCH, as an Agent and as a Committed Lender

                    By: /s/ Amit Patel       Name: Amit Patel       Title:
Director                     By: /s/ Brendon Girardi       Name: Brendon Girardi
      Title: Director  

 

[Twelfth Amendment to LFSA]

 

 

